Citation Nr: 0027153	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  92-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a heart disorder.  

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, to include schizophrenia, and, if 
so, whether the claim may be granted.  

3. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
skin disorder, and, if so, whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for a skin 
disorder was denied by the RO in a June 1971 rating action.  
No appeal was filed and, under the law, that decision became 
final.  The veteran's claim for service connection for a 
psychiatric disorder, to include schizophrenia, was denied in 
a May 1979 Board decision.  Under the law, that decision was 
final.  In October 1990, the veteran attempted to reopen his 
claim for a skin disorder and psychiatric disorder, and also 
filed a claim for service connection for a heart disorder.  

The present appeal arises from a December 1990 rating 
decision in which the RO determined that no new and material 
evidence had been presented to reopen the veteran's claims 
for service connection for a skin disorder and psychiatric 
disorder, and also denied the veteran's claim for service 
connection for a heart disorder.  The veteran filed an NOD in 
November 1991, and the RO issued an SOC in January 1992.  The 
veteran also filed a substantive appeal in January 1992.  The 
veteran's appeal subsequently came before the Board, which, 
in a March 1994 decision, remanded the appeal to the RO for 
additional development.  A supplemental statement of the case 
(SSOC) was issued in April 1995.  The veteran's appeal 
returned to the Board, which, in an August 1996 decision, 
again remanded the appeal to the RO for additional 
development.  An SSOC was issued in June 2000.  


FINDINGS OF FACT

1. The veteran has not submitted evidence of a disability 
associated with his heart or cardiovascular system.  

2. The veteran's claim for service connection for a 
psychiatric disorder, to include schizophrenia, was denied 
in a May 1979 Board decision.  Under the law, that 
decision was final.  

3. New and material evidence, in the form of a statement from 
a physician indicating that the veteran has been suffering 
from a chronic psychiatric disability since 1970, has been 
introduced into the record since service connection was 
previously denied for a psychiatric disorder; thus, the 
newly submitted evidence warrants reopening the veteran's 
claim.  

4. Considering all the evidence of record, new and old, the 
veteran's contention that his psychiatric disorder was 
incurred during service, or within the one-year 
presumptive period for psychoses, is not supported by any 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  

5. The veteran's claim for service connection for a skin 
disorder was denied by the RO in a June 1971 rating 
action.  The veteran was notified of the decision, and no 
appeal was filed; under the law, that decision became 
final.  

6. The evidence introduced into the record since the June 
1971 RO decision, denying service connection for a skin 
disorder, is cumulative of evidence previously considered 
or does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a heart disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. Evidence submitted since the previous final decision is 
new and material, and the veteran's claim of entitlement 
for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3. Although the claim is reopened, the veteran has not 
submitted a well-grounded claim for service connection for 
a psychiatric disorder.  38 U.S.C.A. § 5107(a) (West 
1991).

4. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a skin disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records on file 
reflects that, during an entrance medical examination in 
September 1967, there were no abnormal clinical findings 
reported with respect to his heart, skin, or mental state.  
Subsequently, the veteran underwent a separation medical 
examination in January 1972.  In a Report of Medical History, 
the veteran did not report that he was suffering from heart 
problems, a skin disorder, nervous trouble, anxiety, or any 
sleep disturbance.  The veteran also indicated that he had 
not been treated by any clinics or medical practitioners 
within the past five years.  In the Report of Medical 
Examination at that time, no abnormal clinical findings were 
reported.  

In March 1971, following his release from active service, the 
veteran filed a claim for service connection for a skin 
disorder.  He made no mention of any mental illness.  In May 
1971, the veteran was medically examined for VA purposes.  On 
clinical evaluation, his cardiovascular system was reported 
normal, and he was noted to suffer from acne on his face, 
chest, and back.  No complaints or findings were reported 
with respect to a nervous disorder.  In addition, the veteran 
listed in the examination report that he had undergone a pre-
employment medical examination for New York University around 
November 1970.  

In June 1971, the RO denied the veteran's claim for a skin 
disorder, and notified him by letter of the decision that 
same month.  In June 1972, the veteran filed a claim for 
service connection for a nervous disorder.  The following 
month, the veteran was notified by letter that his service 
medical records did not reflect treatment for a nervous 
disorder, and that no further action would be taken on his 
claim.  

In November 1972, the veteran filed a claim seeking service 
connection for schizophrenia.  In December 1972, the RO 
received VA Hospital (VAH) New York medical records, dated 
from June 1972 to November 1972.  These records noted the 
veteran's diagnosis and treatment for schizophrenia.  In 
addition, records reflected the veteran's complaints of a 
racing heart and heart palpitations.  A general medical 
examination in June 1972 revealed no cardiac abnormalities; 
at that time, the veteran was found to have numerous pustules 
and a rash on his back.  In January 1973, the RO received a 
VAH hospital summary for the period June 1972 to December 
1972.  The summary noted a diagnosis of schizophrenia, 
paranoid type, and indicated that this was the veteran's 
first VA psychiatric hospitalization.  

In a December 1972 rating action, the RO denied the veteran 
service connection for schizophrenia and a skin disorder.  

In May 1973, the RO contacted the Adjutant General's Office 
(AGO) in an attempt to locate additional service medical 
records that the veteran contended existed.  The AGO notified 
the RO the following month that there were no service medical 
records on file pertaining to the veteran.  

In March 1975, the veteran requested that his claim for 
service connection for a nervous disorder be reopened.  In 
April 1975, the RO notified the veteran that he needed to 
submit new and material evidence to reopen his claim.  In 
November 1976, the RO received a statement from Creedmoor 
Psychiatric Center, undated.  The Center noted that the 
veteran had been receiving treatment since 1973, and was 
suffering from schizophrenia, paranoid type.  

In January 1977, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, dated that same 
month.  The veteran reported that he had been treated for 
heart disorder, skin disorder, and nervous disorder at three 
different hospitals while stationed in Germany.  He further 
reported that he remembered carrying his hospital records 
with him before being discharged from service.  The following 
month, the veteran submitted an additional Statement in 
Support of Claim, in which he noted that he had been treated 
at an Army hospital in Germany, on an outpatient basis, in 
1969-70.  He additionally noted that he had been treated at 
the Bahmolder Dispensary for his nerves and a skin condition.  
He said that, at the time, he had been with HQ Company, 13th 
Infantry.  The veteran further reported that, three or four 
months prior to his discharge, he had suffered a heart 
attack, and had also been treated at the Bahmolder 
Dispensary.  He reported that he believed his service medical 
records may have been left at division headquarters in Mainz, 
Germany.  

In February 1977, the RO received lay statements in support 
of the veteran's claim.  A letter from the general manager of 
the Baltusrol Golf Club noted that the veteran had been 
employed as a bar porter from April to May 1970, and that he 
had suffered a nervous breakdown prior to his termination of 
employment.  The veteran's brother noted that the veteran had 
been very sick after his discharge, and that he became 
depressed, could not hold a job, and later developed a rash.  
A fellow soldier reported that he had served with the veteran 
in Germany, and that the veteran had mental problems during 
that time.  He remembered the veteran going to sick call 
several mornings, but did not know the extent of his 
treatment or any diagnoses.  

In an April 1977 decision, the RO denied the veteran's claim 
for schizophrenia.  In a letter to the veteran from the RO 
the following month, the veteran was notified that he had 
been denied service connection not only for schizophrenia, 
but also for a heart disorder.  

In September 1977, the veteran testified during a personal 
hearing at the VARO in New York.  He indicated that he had 
been treated for a nervous condition while in service, due to 
harassment he received from other soldiers.  He reported 
that, while he had not been hospitalized, he had sought 
treatment from a doctor on a few occasions.  The veteran 
stated that he was first hospitalized in 1972, for a nervous 
breakdown.  

In October 1977, the RO contacted the National Personnel 
Records Center (NPRC) and requested treatment records 
associated with the veteran's reported treatment at Bahmolder 
Dispensary.  In November 1977, NPRC informed the RO that, 
"Search for 1975 and prior years outpatient [r]ecords was 
negative.  1969 [p]sychiatric [r]ecords have not been retired 
to this center to date."  

In October 1978, the veteran testified before a panel of the 
Board in Washington, D.C.  He reported that he had sought 
treatment in Germany for problems with sleeping, being unable 
to think straight, and homicidal thoughts.  However, he was 
sent back to his unit without any treatment, and told that if 
he wished to transfer from his unit, he could do so.  The 
veteran reported seeking treatment two or three times.  In 
addition, the veteran reported receiving treatment for a skin 
rash on his back and chest.  

In February 1979, NPRC was contacted by the VA Central Office 
and asked to search for any records associated with the 
veteran's reported treatment at Landsthaul Army Hospital and 
Bahmolder Dispensary.  A subsequent memo from the Director, 
Department of Veterans Benefits Records Development Division, 
to the Director (sic), Board of Veterans Appeals, dated in 
March 1979, noted that NPRC had reported that numerous and 
extensive searches had been made of the 1969 and 1970 
inpatient and outpatient records from Landsthaul Army 
Hospital and Bahmolder Dispensary, with negative results.  

In a May 1979 Board decision, the veteran's claim for service 
connection for schizophrenia was denied.  

In May 1986, the veteran testified before Members of the a 
rating board at the VARO in New York.  The purpose of the 
hearing was to determine whether the veteran was competent 
and whether he had the ability to understand his actions, in 
the context of a determination as to whether he had been at 
fault in receiving an overpayment of non-service-connected 
pension benefits.  In particular, the veteran noted his 
current and past medical history with respect to his mental 
state.  

In October 1990, the veteran attempted to reopen his claims 
for service connection for a heart disorder, skin disorder, 
and nervous disorder.  He also submitted a two-page statement 
outlining the origin of these conditions, as well as 
documents from the Department of State, Office of Security, 
that pertained to him.  In a December 1990 rating decision, 
the previous denials of the veteran's claims were confirmed.

The veteran subsequently perfected an appeal as to that 
decision.  In a March 1994 decision of the Board, the 
veteran's appeal was remanded to the RO.  In particular, the 
Board noted that the RO had not previously formally 
adjudicated a claim for service connection for a heart 
disorder.  Thus, the Board indicated it was improper for the 
RO to have considered the veteran's recent claim for a heart 
disorder on the basis of finality of a prior determination.  
Furthermore, the RO was instructed to make an attempt at 
obtaining the veteran's reported missing service medical 
records from his unit's division headquarters in Mainz, 
Germany.  

In August 1994, the RO received morning reports of the HHC, 
1st Battalion, 13th Infantry Regiment, for the period August 
1968 to January 1970.  In particular, these reports noted the 
veteran's reassignment within the Army, but did not reflect 
medical treatment.  

Thereafter, the veteran submitted statements to the RO, which 
he had received from the Department of Defense, concerning 
radiation exposure as well as chemical and biological warfare 
testing.  These statements were dated in December 1994 and 
August 1995, respectively.  In particular, it was reported 
that there was no record of the veteran having undergone 
radiation exposure experiments, or chemical or biological 
weapons exposure, although he was noted to have probably been 
exposed to tear gas during basic training.  

Subsequently, the veteran's appeal returned to the Board, 
which, in an August 1996 decision, again remanded the appeal 
to the RO.  In its decision, the Board requested that medical 
records associated with the veteran's apparent ongoing 
receipt of Social Security Administration (SSA) disability 
benefits be obtained.  The RO was also instructed to make a 
direct request to the veteran's unit's division headquarters 
in Mainz, Germany, for any available service medical records.  

In December 1996, the RO received SSA medical records 
associated with the veteran's disability claim with that 
agency.  In particular, documents received by the RO 
reflected that the veteran's disability benefits were 
initially effective from October 31, 1971, the date when his 
psychiatric disability was found to have begun.  The veteran 
was noted to have reported that his illness had begun in 
about May 1972, when he had considered committing suicide by 
jumping out of a window.

Additional records indicate that a June 1982 SSA evaluation 
of the veteran noted him not to be overtly psychotic, and 
capable of functioning in a low stress, entry level 
occupation.  He was no longer considered disabled for SSA 
purposes.  In an April 1989 Report of Continuous Disability, 
the veteran reported the onset of his psychiatric problems as 
being in June 1969.  In an undated psychiatric medical 
report, he was reported to have had his first symptoms of 
schizophrenia one year after discharge from the Army.  
Furthermore, a record, dated in August 1982, noted that some 
of the evidence used to decide the veteran's claim had been 
obtained from O. Arnow, M.D., for the period covering 1970 to 
May 1982.  

Thereafter, in March 1997, the veteran submitted a Statement 
in Support of Claim.  He noted that he wished to clarify that 
his appeal was for residual effects of medication 
administered to him without his knowledge in 1969 at 
Bahmolder, Germany.  

In June 1997, it was noted, in a VA Form 119 (Report of 
Contact), that the RO had contacted the U.S. Army Public 
Affairs Office (PAO) in New York City, requesting a current 
mailing address for the 8th Division, the unit the veteran 
was assigned to in Germany.  The PAO was unable to identify 
an address for the 8th Division.  

In November 1998, the RO sent a letter to the Army Public 
Affairs Headquarters, European Command, in an attempt to 
obtain information for locating the veteran's reported 
service medical records.  No reply was received.  A 
subsequent request in January 1999 also did not elicit a 
reply from PAO Headquarters.  

In July 1999, the RO received a statement from the veteran's 
service representative, in which it was contended that the 
veteran had been denied employment at New York University 
Medical Center in November 1970 due to a diagnosed nervous 
condition.  That same month, the RO contacted the veteran by 
letter and requested that he complete the proper release of 
information forms so that an attempt could be made to obtain 
his pre-employment examination report from NYU Medical 
Center, as well as obtain additional SSA records.  In October 
1999, the RO received a completed release of information form 
for the SSA.  No release of information form (VA Form 21-
4142) for NYU Medical Center was submitted.  

In an attempt to follow-up on the indication, in the earlier 
Social Security records discussed above, that a Dr. Arnow had 
commented as to the duration of the veteran's psychiatric 
illness, the RO sent a letter to SSA in July 1999, requesting 
any additional pertinent records.  Although the physician's 
name was misspelled as "Aronin," in the RO's letter, the 
requested records were indeed received, in October 1999.  The 
additional SSA records were predominantly duplicative of 
records previously received by the RO.  However, there were 
several records from Dr. Arnow, of the Steinway Community 
Services/Steinway Mental Health Clinic.

The first of Dr. Arnow's records is a December 1981 letter, 
addressed to Social Security Disability, indicating that the 
veteran had been a patient at the mental health clinic since 
1973, for schizophrenia, paranoid type; no earlier disability 
or treatment was mentioned.  Then, in a February 1982 
Psychiatric Medical Report, Dr. Arnow listed dates of 
treatment from 1970 to 1982, and noted "chronic illness 
since 1970."  Later, in a letter to a law firm dated in 
September 1982, Dr. Arnow averred that the veteran had been a 
patient at the Steinway facility since 1975, having been 
referred after a one-month admission at the VAH for "severe 
agitation, confusion, [and] fixed persecutory delusions of 
being given an experimental drug in the Army which caused him 
a heart attack and a mental breakdown."  Diagnoses listed 
were schizophrenia, paranoid type, and "rule out" paranoid 
state.

Finally, in a Psychiatric Medical Report prepared for the New 
York State Department of Social Services, Office of 
Disability Determinations, in April 1989, Dr. Arnow indicated 
that the veteran had been a patient from 1973 to 1989.

The Board notes, in addition, that the RO received copies of 
numerous billing statements associated with the veteran's 
treatment and his purchase of medications.  These billing 
statements were associated with a number of filed Medical 
Expense Reports (VA Form 21-8416).  In particular, in August 
1998, the veteran was being prescribed Chlorpromaz, 100 mg 
tablets.  



II.  Analysis

a.  Service Connection for a Heart Disorder

The threshold question to be answered in this aspect of the 
appeal is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998). That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999), req. 
for en banc consid. denied, 13 Vet.App. 205 (1999) (per 
curiam).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.

A veteran shall be granted service connection for 
endocarditis (this term covers all forms of valvular heart 
disease) or myocarditis, although not otherwise established 
as incurred in service, if the disease is manifested to a 
compensable degree within one year following service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309 (1999).  

The veteran contends that he suffers from a heart disorder, 
and that it was incurred during his military service.  
Following a review of the evidence and applicable 
regulations, the Board finds that the veteran has not 
submitted a well-grounded claim.  In reaching this 
conclusion, we note that the veteran has contended that he 
suffered a heart attack a few weeks before his separation 
from active service.  There are no medical records reflecting 
treatment for a heart attack.  During a separation medical 
examination, the veteran did not report suffering a heart 
attack, and there were no complaints or findings of heart 
disease or other cardiovascular disorder.  Subsequent 
treatment records from the VAH in New York, while noting the 
veteran's treatment for schizophrenia, also reflected his 
complaints of a racing heart and heart palpitations.  During 
a June 1972 medical examination, there were no abnormal 
findings associated with the veteran's cardiovascular system.  
No other evidence has been submitted reflecting the veteran 
suffers from a heart disorder or any other cardiovascular 
disability.  As a result, the record before us does not 
contain evidence of a current disability.

Furthermore, the medical evidence of record does not support 
a finding that endocarditis or myocarditis was diagnosed or 
manifested to a compensable degree within the one-year 
presumption period following service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, under the circumstances described above, the Board 
finds the veteran does not satisfy the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above; there has not been a showing of a medical 
diagnosis of a current condition or disability, and, in the 
absence of that element, the nexus issue does not even arise.  
As the Court has noted elsewhere, "in the absence of proof 
of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  See also 
Harris v. West, 11 Vet.App. 456, 461 (1998), citing Brammer.  
Since the medical evidence does not currently show the 
presence of a heart disorder or disease, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
the claimed disability, as imposed by 38 U.S.C.A. § 5107(a).

The Board has also considered the veteran's claim under 
38 C.F.R. § 3.303(b), with respect to both chronicity and 
continuity of a disorder in service and post-service.  
However, as noted above, the veteran has not presented 
evidence of a current disability, and, as a result, this 
section does not apply to his claim.  

The veteran has been very specific in asserting that he 
suffers from a heart disorder and that this is related to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, any determination as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran currently 
suffers from a heart disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony or contentions, because, as a 
lay person, he is not competent to offer medical opinions.  
See, e.g., Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a heart disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a heart disorder, must be denied.  See Epps v. Gober, supra.

b. New and Material Evidence as to Psychiatric and Skin 
Disorders

The veteran's claim for service connection for a skin 
disorder was denied by the RO in a June 1971 rating decision.  
He did not file an appeal, and thus the decision became 
final.  The veteran's claim for service connection for a 
psychiatric disorder was denied by the Board in May 1979.  
Under the law, that decision was final.  In order to reopen 
his claims, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeals do not arise from original 
claims, but rather come from an attempt to reopen claims 
which were previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to the discussion of the evidence which has been 
submitted since the June 1971 RO decision and the May 1979 
Board decision, the Board must first note that the Court had 
previously held that the Secretary of Veterans Affairs, and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which must now be followed is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed.Cir. July 26, 2000).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claims for service connection 
for a skin disorder and psychiatric disorder, is that which 
has been submitted since the RO and Board entered their 
decisions on these matters in June 1971 and May 1979, 
respectively.  

Evidence submitted since the final RO decision entered in 
1971, to include the Board's 1979 decision, includes:

1. VAH New York treatment records, dated from June 
1972 to November 1972.  
2. VAH New York hospital summary, dated from June to 
December 1972.  
3. Medical report from Creedmoor Psychiatric Hospital, 
undated, received in November 1976.  
4. Lay statements received in February 1977.  
5. Transcript of personal hearing dated in September 
1977.  
6. Transcript of Board hearing dated in October 1978.  
7. Transcript of personal hearing dated in May 1986.  
8. Documents from the Department of State, Office of 
Security, received in October 1990.  
9. Morning reports from HHC, 1st Battalion, 13th 
Infantry Regiment, received in August 1994.  
10. Statements from the Department of Defense, dated in 
December 1994 and August 1995.  
11. SSA medical records, received in December 1996 and 
October 1999.  
12. Copies of billing statements for the veteran's 
treatment and medication.  

With respect to a skin disorder, after a review of the record 
and the applicable law, the Board finds that none of the 
evidence added to the file since June 1971 constitutes new 
and material evidence sufficient to warrant reopening the 
veteran's claim for service connection for a skin disorder.  

In reaching this conclusion, with respect to a skin disorder, 
we note that none of the evidence received since the previous 
final decision reflects that the veteran currently suffers 
from, or has received treatment for, a skin disorder.  During 
his Board hearing in October 1978, the veteran did report 
that he had suffered from boils on his back and chest during 
service, and that he had received treatment for this 
condition while in Germany.  However, at his service 
separation medical examination in January 1970, there were no 
reported findings of a skin disorder or rash.  On VA 
examination in May 1971, the veteran was noted to suffer from 
acne on his chest and back.  Therefore, even accepting that 
the veteran was treated in service for a skin condition, as 
noted above, none of evidence received by the RO reflects a 
diagnosis of, or treatment for, a skin disorder, and as such 
there is no evidence of a current skin disability.  

Thus, while some of the evidence is new, it is either 
cumulative of previous evidence already reviewed or it is 
irrelevant; as a result, it does not change the previous 
analysis in any way.  Therefore, it does not bear directly or 
substantially on the specific matter, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  See Anglin, supra, in which 
the Court held that, according to the plain language of 
38 U.S.C. § 5108, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  

Furthermore, the veteran's lay assertions, noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Routen, supra.  In summary, the Board 
finds that the evidentiary items are not new and material, 
based upon the fact that they do not bear directly and 
substantially upon the specific matter under consideration, 
as required by 38 C.F.R. § 3.156(a).  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, the Board would be compelled to point out that, for 
the same reasons discussed above (e.g., a lack of a current 
disability), the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Bostain, supra ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Carbino, supra.  The 
Board thus concludes that new and material evidence to reopen 
the veteran's claim for a skin disorder has not been 
presented.  

We acknowledge the recent decision of the United States Court 
of Appeals for the Federal Circuit, which emphasized that 
there is a "uniquely low" threshold for assessing whether a 
claim is well grounded.  See Hensley v. West, 212 F.3d 1255, 
1261-62 (Fed. Cir. 2000).  However, since the veteran has not 
presented new and material evidence to reopen his previously 
denied claim of entitlement to service connection for skin 
disorder, we do not reach the issue of well-groundedness, and 
the claim may not be reopened.  

With respect to a psychiatric disorder, to include 
schizophrenia, we note that, in a February 1982 examination 
report from Dr. Arnow, the physician indicated that the 
veteran's psychiatric disability had been chronic since 1970.  
Dr. Arnow's comment appears to have been predicated upon 
history provided by the veteran rather than the physician's 
personal knowledge, and thus can be no better than the facts 
related to the physician by the patient.  See Elkins v. 
Brown, 5 Vet.App. 474, 478 (1993); Reonal v. Brown, 
5 Vet.App. 458, 460-61 (1993); Swann v. Brown, 5 Vet.App. 
229, 233 (1993).  However, we are not unmindful of the 
mandate in the recent Hodge precedent, discussed above.  
Therein, the Federal Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Thus, given the veteran's contentions and the 
unavailability of service medical records reportedly 
documenting what the veteran describes are the first symptoms 
of his current psychiatric disorder, and resolving reasonable 
doubt in favor of the veteran, we find that Dr. Arnow's 
statement as to the chronicity of the veteran's psychiatric 
disorder meets the regulatory standard of evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).

Accordingly, the Board concludes that the veteran has 
submitted evidence which is new and material, and the claim 
for service connection for a psychiatric disability is 
reopened.  Under the law, therefore, the Board must now 
analyze whether the claim, as reopened, is well grounded.

c.  Well Groundedness - Psychiatric Disorder

A claimant seeking benefits under any law administered by the 
Secretary of Veterans Affairs has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Now 
that Hodge has overruled the Colvin materiality test, the 
existence of a well-grounded claim no longer necessarily 
flows from a determination that new and material evidence has 
been presented.  Put another way, Hodge implicitly held that 
new and material evidence can have been presented even though 
a claim is not well grounded.  Elkins v. West, supra, at 218.  
Thus the Board, following its determination in this case that 
new and material evidence has been presented, must next 
determine, as part of its review of the claim under section 
5108, whether the veteran's claim, as reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
See Elkins, supra.  

As discussed in the well-grounded analysis above, the Court 
has held that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, above.  

The Board also notes that a veteran shall be granted service 
connection for a psychosis, although not otherwise 
established as incurred in service, if the disease is 
manifested to a compensable degree within one year following 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309 (1999).

In reviewing the evidence of record, we are cognizant that 
the veteran was first diagnosed with schizophrenia in June 
1972 at the VA Hospital in New York.  This occurred nearly 
two-and-one-half years after his separation from service.  
The Board is aware that there are no service medical records 
documenting treatment for schizophrenia or other psychiatric 
disability.  The RO has conducted numerous searches, without 
success, in an attempt to locate records claimed by the 
veteran to reflect his attempts at treatment for nervousness, 
sleep-related problems, and irritability.  The veteran has 
contended that these symptoms marked the onset of his current 
psychiatric disorder.  He has reported that, while he did 
attempt to see an Army doctor for these problems, he was not 
treated, but was told to report back to his unit and was 
informed he could transfer out if he wished.  The veteran has 
also reported seeking treatment when he became hallucinatory 
after drinking what he believes was a drug-tainted soft 
drink.

Notwithstanding all of the foregoing, the contemporaneous 
record of the veteran's separation medical examination, when 
he left active military service, shows that there was no 
reported finding of any psychiatric disorder.  

In reviewing one statement of Dr. Arnow, to the effect that 
the veteran's psychiatric disability had been chronic since 
1970 (the only medical evidence indicating any mental illness 
within one year of service), we note that Dr. Arnow did not 
provide any basis for reaching this conclusion, and it 
appears the comment was based upon the veteran's reported 
history, given that the veteran has continuously reported 
that his disability began around that time.  Furthermore, it 
does not appear Dr. Arnow treated the veteran in 1970, as the 
physician reported that the veteran was first seen at the 
Steinway Community Services mental health facility sometime 
in either 1973 or 1975.  As such, Dr. Arnow's statement 
mentioning 1970 as the date of onset, without any other 
supportive evidence, is inconclusive, at best.  See Leshore 
v. Brown, 8 Vet.App. 406, 409 (1995), in which the Court held 
that information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.

Moreover, the 1970 date is contradicted by Dr. Arnow's other 
statements, which indicate later years in which the veteran's 
mental disorder was initially treated.  The later dates, 
i.e., in 1973 and 1975, are more consistent with the other 
evidence of record, such as the VA examination in 1971 which 
elicited no complaint of any psychiatric abnormality, the VA 
Hospital report in 1972 indicating no prior hospitalization 
there, and the veteran's testimony, at his 1977 hearing, that 
he had not been hospitalized for his mental illness before 
1972.

Before he filed his initial VA claim for mental disability, 
the veteran was found entitled to SSA benefits due to his 
schizophrenia, but that period of disability began at the end 
of October 1971, more than one-and-a-half years after 
service.  In addition, although the veteran alleged that he 
had been dismissed from a job at New York University due to a 
nervous disorder in 1970, he failed to follow-up when the RO 
asked him to authorize disclosure of pertinent records to VA 
by NYU.

Therefore, after a thorough review of all the evidence of 
record, and consideration of Dr. Arnow's statements as well 
as the veteran's contentions, we find that competent medical 
evidence has not been presented that relates the veteran's 
current schizophrenic disorder to active service, and the 
veteran's claim is not found to be well grounded.  See 
Caluza, supra.  Furthermore, the medical evidence of record 
does not support a finding that a psychosis was manifested to 
a compensable degree within the one-year presumption period 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In this respect, as noted above, 
the first evidence of a diagnosed schizophrenic disorder was 
not until June 1972, well beyond the one-year period 
following the veteran's release from active service in 
January 1970.

Accordingly, under the circumstances described above, the 
Board finds the veteran does not satisfy the threshold 
requirement for a well-grounded claim as set forth by the 
Court in Caluza, above.  As mandated by law, statements of 
lay individuals, such as the veteran's brother, employer, and 
fellow soldier, cannot provide a medical diagnosis or nexus 
evidence.  Competent medical evidence has not been presented 
that the veteran's current disability was incurred in 
service.  Dr. Arnow's several reports do not provide evidence 
of a nexus to service, either.  Thus, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
a psychiatric disorder, as imposed by 38 U.S.C.A. § 5107(a).

The Board has also considered the veteran's claim under 
38 C.F.R. § 3.303(b), with respect to both chronicity and 
continuity of a disorder in service and post-service.  
However, as noted above, the veteran has not presented 
evidence that he was treated for schizophrenia in service.  
Furthermore, the veteran has not claimed that he was 
diagnosed with a psychiatric disability in service, only that 
he sought treatment for what he termed nervousness due to 
harassment from other soldiers.  The veteran indicated that 
he did not actually receive any treatment for his problems, 
but was sent back to his unit.  As such, this section does 
not apply to the veteran's claim, whether the claimed 
disorder is a psychosis, entitled to the statutory one-year 
presumptive period, or another, non-presumptive, mental 
disease.

The veteran has been very specific in asserting that he 
suffers from a psychiatric disorder, in this case 
schizophrenia, and that this is related to service.  While 
the Board does not doubt the sincerity of the veteran's 
contentions in this regard, any decision as to the existence 
of a disability and its medical causation must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran's schizophrenia is related to 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony or contentions, because, as a 
lay person, he is not competent to offer medical opinions.  
See, e.g., Voerth; Bostain; Carbino, supra.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a psychiatric disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a psychiatric disorder, must be denied.  See Epps v. Gober, 
supra.


ORDER

1. Entitlement to service connection for a heart disorder is 
denied.  

2. The claim for service connection for a psychiatric 
disorder is reopened, and the reopened claim is denied as 
not well grounded.  

3. New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a skin 
disorder, and the claim is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

